Citation Nr: 0210084	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

The propriety of the discontinuance of a total disability 
rating for compensation purposes based upon individual 
unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 to January 
1976 and from February 1976 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Oakland, California.  That decision, in part, denied 
entitlement to TDIU.

The Board remanded the veteran's claim of entitlement to a 
TDIU rating in March and August 2001, respectively, for 
additional development.



FINDINGS OF FACT

1.  In an April 2002 decision by the decision review officer 
at the RO, a TDIU was granted effective June 16, 1998.

2.  In the same April 2002 decision, the TDIU was 
discontinued effective January 10, 2002.

3.  The record does not contain clear and convincing evidence 
that the veteran was employable on or after January 10, 2002.

4.  In discontinuing the TDIU from January 10, 2002, the RO 
did not consider the provisions of 38 C.F.R. § 3.343(c).




CONCLUSION OF LAW

Discontinuance of the TDIU rating from was void ab initio.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.343(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  These were 
not intended to bestow any rights in addition to the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because this decision grants the benefit sought, there is no 
need to further assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).


ii.  Propriety of the discontinuance of the TDIU rating
from January 10, 2002

The veteran is presumed to be appealing that part of the RO's 
determination of his claim of entitlement to a TDIU rating 
for service-connected disability that resulted, following a 
grant of the claim, in discontinuance of the TDIU rating from 
January 10, 2002.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

An April 2002 decision review officer's decision granted the 
claim of entitlement to a TDIU rating.  The TDIU was made 
effective June 16, 1998.  However, the decision discontinued 
the TDIU effective January 10, 2002.  

The TDIU grant and reduction were apparently based on the 
grant of service connection for recurrent major depressive 
disorder with an evaluation of 50 percent was assigned from 
June 16, 1998, and 30 percent from January 10, 2002.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The changes 
in evaluation meant that the veteran met the percentage 
requirements for TDIU from June 16, 1998 to January 9, 2002, 
but not after January 9, 2002.  38 C.F.R. § 4.16(a).

However, VA regulations do not provide for automatic 
termination of a TDIU when the percentage requirements are no 
longer met.  In fact, VA policy is that all veteran's who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disability will be 
rated totally disabled.  38 C.F.R. § 4.16(b).  A total rating 
will not be reduced unless "actual employability is 
established by clear and convincing evidence."  Olson v. 
Brown, 5 Vet. App. 430, 433-34 (1993) (discussing 38 C.F.R. 
3.343(c)).

The "clear and convincing" standard of proof is an 
intermediate standard of proof between that based on a 
preponderance of the evidence and that excluding reasonable 
doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson, 5 
Vet. App. at 434.  "Clear and convincing" means proven to a 
"reasonable certainty," although not necessarily to the 
point of being "undebatable."  Vanerson v. West, 12 Vet. 
App. 254, 258 (1999).  

The veteran does not bear the burden of establishing that the 
evidence of record entitles him to reinstatement of the 
discontinued TDIU rating.  Id.; Olson.  Rather, VA is 
required to establish by a preponderance of the evidence that 
discontinuance of the TDIU rating was warranted under 
38 C.F.R. § 3.343(c), the applicable regulatory standard.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (citing 
Brown v. Brown, 5 Vet. App. 413 (1993)).  

Examination of the April 2002 decision review officer's 
decision and the supplemental statement of the case issued at 
the same time reveals that the RO did not consider either 
38 C.F.R. § 3.343(c) specifically or, indeed, any standard of 
proof based on "clear and convincing evidence," 
particularly as the concept has been defined by the United 
States Court of Appeals for Veterans Claims (the Court).  
Furthermore, it is evident that there was not "clear and 
convincing evidence" of actual unemployability when the TDIU 
was reduced.  See Olson, 5 Vet. App. at 434.  

Indeed, medical evidence tends to show that because of 
service-connected disability, the veteran has remained 
incapable of securing or following a substantially gainful 
occupation.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (test 
to be applied in assessing whether individual unemployability 
exists is not whether the veteran can find employment but 
whether the veteran is capable of performing the physical and 
mental acts required by employment; only service-connected 
disabilities to be considered).  

A VA mental disorders examination report dated in November 
2001 documents that the veteran had not worked since 1991, 
and there is no evidence of record that the veteran had 
become actually employable since that examination.  Although 
the reported GAF scores of 52 and 59 might suggest some 
ability to maintain employment, they do not show that he was 
actually employable.

If a VA decision reducing or discontinuing a rating was not 
effected in accordance with the legal standard of proof 
required by the VA statutes and regulations such rating 
action is void ab initio.  See Kitchens, 7 Vet. App. at 325 
(BVA decision affirming RO rating reduction is void ab initio 
when not taken in compliance with 38 C.F.R. § 3.344); Brown, 
5 Vet. App. at 419-22.  

In this instance the failure to observe the applicable 
regulatory standard in discontinuing the TDIU rating renders 
the reduction void ab initio.



ORDER

The discontinuation of the TDIU was not proper, and 
restoration of the TDIU is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

